DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoh et al. (US 2009/0321813).
Regarding claim 1, Kidoh et al. teach a method of forming vertically-stacked memory cells (nonvolatile semiconductor memory device; Abstract), comprising: forming an opening (20; Fig. 4, [0057]) through a stack of alternating insulative and conductive levels (12 and WL of doped silicon; Fig. 2, [0033]); forming cavities (portions of 20 vertically overlapping 14; Fig. 5, [0058]) extending into the conductive levels (WL) along sidewalls of the opening (sidewalls of 20); regions of the insulative levels (edge regions of 12; Fig. 5) remaining as ledges (edge regions of 12) extending laterally (in a vertical direction in Fig. 5) outward from the cavities (i.e. 

    PNG
    media_image1.png
    696
    582
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: textbox (Terminal region)][AltContent: arrow]
Fig. 6 of Kidoh et al. showing the terminal region as a portion of 12 inside a dashed circle.
Regarding claim 2
Regarding claim 4
Regarding claim 6, Kidoh et al. teach the method of claim 4 wherein the removing of the silicon dioxide from the ledges (edge regions of 12; Fig. 6, [0059]) comprises utilization of an etch selective for silicon dioxide relative to conductively-doped silicon ([0059]).

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 9-11Kidoh et al. as applied to claims 1 and 4 above.
Regarding claim 3, Kidoh et al. teach the method of claim 1 wherein the thinning of the ledges (edge regions of 12) reduces thicknesses of the ledges (edge regions of 12) by an amount within a range of from 0% to about 100 % (Fig. 6) which overlaps the claimed range of from about 10% to about 50%, that established a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 9, Kidoh et al. teach wherein the silicon dioxide levels (12) and the ledges (edge regions of 12).
Kidoh et al. do not teach the silicon dioxide levels have thicknesses within a range of from about 20 nm to about 40 nm, and wherein the ledges have thicknesses within a range of from about 10 nm to about 15 nm after the thinning of the ledges.
Parameters such as the thicknesses of different regions of the silicon dioxide levels in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication (paragraphs [0076, 0082]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thicknesses of different regions of the silicon dioxide levels within the range as claimed in order to achieve the desire device performance.
 Regarding claim 10, Kidoh et al. teach wherein the thinning of the ledges (edge regions of 12) reduces thicknesses of the ledges (edge regions of 12) by an amount within a range of from 0% to about 100 % (Fig. 6) which overlaps the claimed range of from about 10% to about 50%, that established a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 11, Kidoh et al. teach wherein the silicon dioxide levels (12).
Kidoh et al. do not teach the silicon dioxide levels (12) have thicknesses within a range of from about 20 nm to about 40 nm.
. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. as applied to claim 4 above, and further in view of Fukutome et al. (US 2005/0285203).
Regarding claim 5, Kidoh et al. teach wherein the cavities (portions of 20 vertically overlapping 14).
Kidoh et al. do not teach the cavities are formed utilizing tetramethylammonium hydroxide.
In the same field of endeavor of semiconductor manufacturing, Fukutome et al. teach the cavities (recesses in substrate 10; Fig. 5D, [0090]) are formed utilizing tetramethylammonium hydroxide (TMAH; [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Fukutome et al. and to use TMAH to form the cavities as taught by Fukutome et al. ([0090]), because Kidoh et al. teach forming cavities by a etch process etching the silicon faster than the silicon oxide ([0058]) but is silent about etching agent and Fukutome et al. teach that TMAH etch silicon faster than silicon oxide ([0090]). 
Claims 7 and 8Kidoh et al. as applied to claim 4 above, and further in view of Lim et al. (US 2012/0070998).
Regarding claim 7, Kidoh et al. teach wherein the removing of the silicon dioxide from the ledges (edge regions of 12; Fig. 6, [0059]) comprises utilization of an etch ([0059]).
Kidoh et al. do not teach the removing of the silicon dioxide comprises utilization of an etch comprising hydrofluoric acid.
In the same field of endeavor of semiconductor manufacturing, Lim et al. teach the removing of the silicon dioxide ([0010]) comprises utilization of an etch comprising hydrofluoric acid ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Lim et al. and to remove the silicon dioxide using hydrofluoric acid solution as taught by Lim et al., because Kidoh et al. is silent about the etchant for etching the silicon oxide ([0059]), while Lim et al. teach that hydrofluoric acid solution can be used as an etchant to the silicon oxide ([0010]). 
Regarding claim 8, Kidoh et al. teach the method of claim 7.
Kidoh et al. do not teach wherein the hydrofluoric acid is within an etching solution, and is at a concentration within a range of from about 0.05 weight percent to about 1 weight percent.
In the same field of endeavor of semiconductor manufacturing, Lim et al. teach wherein the hydrofluoric acid is within an etching solution ([0010]), and is at a concentration within a range of 1 to 40 weight percent ([0010]) which overlaps the claimed range of from about 0.05 weight percent to about 1 weight percent, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Lim et al. and to remove the silicon dioxide using hydrofluoric acid solution as taught by Lim et al., because . 

Allowable Subject Matter
Claims 12-18 are allowed.

Response to Arguments
Applicant's arguments with respect to claims 1 and 4 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekine et al. (US 8,373,222 B2) teach a memory with alternating oxide layers and silicon layers.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/30/2021